JOaN     I,.      Fl1x.L
A-m-             o-AI.

                                                  August   24,


         George N. Rodriguez,    Jr.                             Opinion   No. H- 89
         El Paso County Attorney
         Room 201 City-County   Building                         Re:       Whether fees collected
         El Paso, Texas 79901                                              under Articles  42. I2
                                                                           and 42.13, V. T. C. C. P.,
                                                                           may be used to finance
                                                                           operation of Juvenile
         Dear Mr.            Rodriguez:                                    Probation Department

               Your letter of May 22, 1973, requests an opinion of this office as
         to whether fees collected  from adult probationers   under $ba(a) of Article
         42.12 and Article 42.13, Texas Code of Criminal Procedure,        can properly
         be used in financing the costs of operation of a juvenile probation depart-
         ment.

                Section 6a(a) of Article         42.12   (The Adult Probation       and Parole   Law)
         provides as follows :

                                      “Sec. 6a.    (a) A court granting probation may
                              fix a fee not exceeding    $10 per month to be paid to
                              the court by the probationer     during the probationary
                              period.     The court may make payment of the fee a
                              condition of granting or continuing the probation. ”

                Article 2338-1, Vernon’s   Texas Civil Statutes, concerns                  “delinquent
         children. ” Section 13 of Article  2338-l authorizes   the juvenile               court, after
         hearing to:

                                      “(I) place the chi.ld on probation or under super-
                               vision in his own home or in the custody of a relative
                               or other fit person,   upon such terms as the court shall
                               determine;    . . . .




                                                     p. 407
The Honorable   George    N. Rodriguez,        page 2 (H-89)




                    “(3) make such further disposition as the court
             may deem to be for the best interest of the child, except
             as herein otherwise  provided. ”

        We have found no provision     in Article 2338-l or related statutes for
collecting  a supervisory  fee similar to the one provided for in Article
42.12 above.    Section 12 of Article 42.12 now makes § 6a thereof applicable
to Article 42.13, The Misdemeanor         Probation Law.   Before 1967, it did
not. See Acts 1967, 60th Leg.,       p. 1745, ch. 659 S29.    Compare Attorney
General Opinion M-985 (1971).

      You have referred    us to Attorney General Opinion No. M-784 (1971)
which discusses   the proper use of the fee col,lected under Articles 42.12
and 42.13 as follows (emphasis added):

                    “We are of the opinion that the phrase ‘for
            use in administering      the probation laws, ’ as found
            in Subsection    (b) of Section ba, supra, must be
            liberally  construed,    and considered      in connection
            with the purpose of the Adult Probation and Parole
            Law -- the maintenance        of effective probationary
            program    (cf. the underscored       portion of Section 10,
            supra).

                    “Accordingly,     you are advised that it is the
            opinion of this office that fees permitted to be
            collected   pursuant to Article 42.12(Q),         Texas Code
            of Criminal Procedure,         may be distributed      for the
            following purposes,      inter alia:
                                     --             salaries   ofprobation
            officers,   secretaries     and other office personnel;
            probation    office expenses:    auto travel aHowances
            for probation offices:      and bona fide educationa,       train-
            ing expenses for probation officers         (including regis-
            tration fees, travel, and subsistence          expenses while
            attending seminars      or taking academic       training at
            colleges   or universities     or other appropriate       insti-
            tutions which sponsor courses         of study or training




                                      p. 408
     .’      .




The Honorable       George   N. Rodriguez,    Jr.,   page 3    (H-89)




                 relevant to the education and training of probation
                 officers).  The foregoing purposes are authorized        by,
                 and within the scope of, the Adult Probation and
                 Parole Law. ”

          The question here is whether the funds collected       can be used to
finance    juvenile probation programs.

        Section 6a(b) of Article 42.12 provides   that “the court shall distribute
the fees. . . for use in administering    the probation laws. ‘I Section 10 of
Article 42.12 contains some ,language which indicates the possibility       of a
co-relation    between adult and juvenile probation programs.      It reads in
part:

                         “The judge or judges,    with the approval of the
                 juvenile board of the county, may authorize the chief
                 probation or chief juvenile officer to establish a sep-
                 arate division   of adult probation and appoint adult
                 probation officers    and such other personnel    as required.
                 It is the further intent of this Act that the same person
                 serving as a probation officer for juveniles      shall not
                 be required to serve as a probation officer for adults
                 and vice-versa.    ”

       It is certainly the general duty of the various district courts to act
in the best interests   of juveniles and to protect their rights and interests
in every way possible.     See Echols v. State, 481 S. W. 2d 160 (Tex. Civ.App.,
Houston, 1972); Dudley v. State, 219 S. W. 2d 574 (Tex. Civ.App.,       Amarillo,
1949).

      After considering  al,1 of the above we have concluded that the primary
purpose of the fund in question is the financing and administration  of the
Adult Probation  Law as specified    in Opinion No. M-784 quoted above.

      However,    if such purpose is fulfilled and surplus funds arc on hand
we cannot say that the statute or the legislative   intent prohibits use of such
funde for financing and administering    juvenile probation.




                                        p. 409
 The Honorable   George   N. Rodriguez,      Jr.,   page   4 (H-89)




        We therefore   hold that the district judge or judges charged with
the responsibility   of administering    the Adult Probation  Laws under
Articles  42.12 and 42.13 may .in their discretion     direct the use of sur-
plus funds for administration     of juvenile probation.

                               SUMMARY

                     Fees col.lected under Artic:les 42.12 and 42.13,
             Texas Code of Criminal Procedure,         should be used
             primarily   for adult probation but surplus funds can
             be used for juvenile probation in the discretion     of the
             district judge or judges charged with the responsibility
             of administering     adult probation laws.

                                         Yours   very truly,
                                     A




                                 v       Attorney   General    of Texas

_AqBROVED:




DAVID MI KENDALL,         Chairman
Opinion Committee




                                     p. 410